 


109 HR 1397 IH: To amend the Internal Revenue Code of 1986 to allow a credit against income tax for certain energy-efficient property.
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1397 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mrs. Johnson of Connecticut (for herself, Mr. McNulty, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow a credit against income tax for certain energy-efficient property. 
 
 
1.Credit for business installation of qualified fuel cells 
(a)In generalSection 48(a)(3)(A) of the Internal Revenue Code of 1986 (defining energy property) is amended by striking or at the end of clause (i), by adding or at the end of clause (ii), and by inserting after clause (ii) the following new clause: 
 
(iii)qualified fuel cell property,. 
(b)Qualified fuel cell propertySection 48 of such Code (relating to energy credit) is amended by adding at the end the following new subsection: 
 
(c)Qualified fuel cell propertyFor purposes of subsection (a)(3)(A)(iii)— 
(1)In generalThe term qualified fuel cell property means a fuel cell power plant which generates at least 0.5 kilowatt of electricity using an electrochemical process. 
(2)LimitationThe energy credit with respect to any qualified fuel cell property shall not exceed an amount equal to $500 for each 0.5 kilowatt of capacity of such property. 
(3)Fuel cell power plantThe term fuel cell power plant means an integrated system, comprised of a fuel cell stack assembly and associated balance of plant components, which converts a fuel into electricity using electrochemical means. 
(4)TerminationThe term qualified fuel cell property shall not include any property placed in service after December 31, 2009.. 
(c)Energy percentageSubparagraph (A) of section 48(a)(2) of such Code (relating to energy percentage) is amended to read as follows: 
 
(A)In generalThe energy percentage is— 
(i)in the case of qualified fuel cell property, 30 percent, and 
(ii)in the case of any other energy property, 10 percent.. 
(d)Conforming amendmentSection 48(a)(1) of such Code is amended by inserting except as provided in subsection (c)(2), before the energy. 
(e)Effective dateThe amendments made by this section shall apply to periods after December 31, 2004, under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990). 
2.Credit for nonbusiness installation of qualified fuel cells 
(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is amended by inserting after section 25B the following new section: 
 
25C.Nonbusiness installation of qualified fuel cells 
(a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of 30 percent of the qualified fuel cell property expenditures made by the taxpayer during such year.  
(b)Limitations 
(1)Maximum creditThe credit allowed under subsection (a) shall not exceed $500 for each 0.5 kilowatt of capacity of qualified fuel cell property.   
(2)Property standardsNo credit shall be allowed under this section for an item of property unless— 
(A)the original use of such property commences with the taxpayer, 
(B)such property reasonably can be expected to remain in use for at least 5 years, 
(C)such property is installed on or in connection with a dwelling unit located in the United States and used as a residence by the taxpayer, 
(D)such property meets the performance and quality standards (if any) which have been prescribed by the Secretary by regulations (after consultation with the Secretary of Energy), and 
(E)such property meets appropriate fire and electric code requirements. 
(c)Qualified fuel cell property expenditureFor purposes of this section, the term qualified fuel cell property expenditure means an expenditure for any qualified fuel cell property (as defined in section 48(c)(1)). 
(d)Special rulesFor purposes of this section— 
(1)Dollar amounts in case of joint occupancyIn the case of any dwelling unit which is jointly occupied and used during any calendar year as a residence by 2 or more individuals, the following rules shall apply: 
(A)The amount of the credit allowable under subsection (a) by reason of expenditures made during such calendar year by any of such individuals with respect to such dwelling unit shall be determined by treating all of such individuals as 1 taxpayer whose taxable year is such calendar year. 
(B)There shall be allowable, with respect to such expenditures to each of such individuals, a credit under subsection (a) for the taxable year in which such calendar year ends in an amount which bears the same ratio to the amount determined under subparagraph (A) as the amount of such expenditures made by such individual during such calendar year bears to the aggregate of such expenditures made by all of such individuals during such calendar year.  
(2)Tenant-stockholder in cooperative housing corporationIn the case of an individual who is a tenant-stockholder (as defined in section 216) in a cooperative housing corporation (as defined in such section), such individual shall be treated as having made the individual’s tenant-stockholder’s proportionate share (as defined in section 216(b)(3)) of any expenditures of such corporation. 
(3)Condominiums 
(A)In generalIn the case of an individual who is a member of a condominium management association with respect to a condominium which the individual owns, such individual shall be treated as having made the individual’s proportionate share of any expenditures of such association. 
(B)Condominium management associationFor purposes of this paragraph, the term condominium management association means an organization which meets the requirements of paragraph (1) of section 528(c) (other than subparagraph (E) thereof) with respect to a condominium project substantially all of the units of which are used as residences. 
(4)Allocation in certain casesIf less than 80 percent of the use of an item is for nonbusiness purposes, only that portion of the expenditures for such item which is properly allocable to use for nonbusiness purposes shall be taken into account. 
(5)When expenditure made; amount of expenditure 
(A)In generalExcept as provided in subparagraph (B), an expenditure with respect to an item shall be treated as made when the original installation of the item is completed. 
(B)Expenditures part of building constructionIn the case of an expenditure in connection with the construction or reconstruction of a structure, such expenditure shall be treated as made when the original use of the constructed or reconstructed structure by the taxpayer begins. 
(C)AmountThe amount of any expenditure shall be the cost thereof. 
(6)Property financed by subsidized energy financingFor purposes of determining the amount of expenditures made by any individual with respect to any dwelling unit, there shall not be taken into account expenditures which are made from subsidized energy financing (as defined in section 48(a)(4)(C)).  
(e)Basis adjustmentsFor purposes of this subtitle, if a credit is allowed under this section for any expenditure with respect to any property, the increase in the basis of such property which would (but for this subsection) result from such expenditure shall be reduced by the amount of the credit so allowed. 
(f)TerminationThe credit allowed under this section shall not apply to taxable years beginning after December 31, 2009.. 
(b)Conforming amendments 
(1)Section 1016(a) of such Code is amended by striking and at the end of paragraph (30), by striking the period at the end of paragraph (31) and inserting , and, and by adding at the end the following new paragraph: 
 
(32)to the extent provided in section 25C(e), in the case of amounts with respect to which a credit has been allowed under section 25C.. 
(2)The table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25B the following new item: 
 
 
Sec. 25C. Nonbusiness installation of qualified fuel cells .  
(c)Effective dateThe amendments made by this section shall apply to taxable years ending after December 31, 2004. 
 
